Luke, J.
J. J. Cooper sued out an attachment against B. A. Thompson, and the attachment was levied by serving a summons of garnishment upon the Fire Association of Philadelphia. The controlling question is whether or not, on the trial of the issue raised by his traverse of the insurance company’s answer to the garnishment, the plaintiff carried the burden of excusing himself from proving that proper proofs of loss had been made, by showing a refusal to pay by the insurance company. A careful study of the record discloses that this burden was not carried; and the court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concur.